Citation Nr: 9920289	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  92-02 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for arthritis of the 
lower extremities on a secondary basis.

2. Entitlement to a compensable evaluation for scar, 
residuals of a shell fragment wound of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty during the Korean Conflict.

This matter comes to the Board of Veterans Appeals (Board) 
from a September 1991 rating decision of the Regional Office 
(RO) which denied the veteran's claims for service connection 
for arthritis of the lower extremities on a secondary basis 
and a compensable evaluation for the shell fragment wound 
scar of the right leg.  When this case was previously before 
the Board in October 1992, it was remanded for additional 
development of the record.  As the requested actions have 
been accomplished, the case is again before the Board for 
appellate consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran has been granted service connection for a 
right leg scar, for which a noncompensable evaluation has 
been assigned.

3. There is no clinical evidence of arthritis of any joint in 
the lower extremities.

4. The veteran's service-connected right leg scar is 
superficial and is productive of minimal impairment.

5. There is no indication that the scar is tender and painful


CONCLUSIONS OF LAW

1. Arthritis of the lower extremities is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a) 
(1998).

2. A compensable evaluation for scar, residuals of a shell 
fragment wound of the right leg is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the some of the evidence 
concerning the relationship between the veteran's claimed 
arthritis of the lower extremities and his statements 
regarding the severity of his right leg scar are sufficient 
to conclude that his claims are well grounded.  No further 
development is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

In this regard, the Board notes that the current claims 
folder is a rebuilt one.  All possible efforts have been made 
to obtain all relevant evidence.


I.  Service Connection for Arthritis of the Lower 
Extremities 

Factual background

VA outpatient treatment records have been associated with the 
claims folder.  The veteran was seen in November 1991 and 
complained of right knee and ankle pain.  It was reported 
that he had been in the arthritis clinic in September 1991.  
He indicated that he had experienced trouble with his right 
leg since service.  The pain occurred intermittently.  An 
examination of the right lower extremity showed pain with 
extension at the knee.  There was pain with flexion greater 
than 90 degrees.  Tenderness to palpation over the medial and 
lateral aspects of the right knee was noted.  There was no 
swelling.  The impression was possible osteoarthritis.  The 
veteran reported soreness and pain of the joints of the upper 
and lower extremities which had been present for months in 
October 1992.  The diagnosis was arthritis.  In November 
1992, the veteran complained of arthritis pains in his legs.  
A history of arthritis since 1954 was noted.  

On Department of Veterans Affairs (VA) examination in October 
1993, the veteran stated that he was hit by shrapnel in both 
legs in November 1954.  Since that time, the skin on his legs 
had become sensitive.  He described burning in his lower 
extremities off and on since, more on the right than the 
left.  No pertinent diagnosis was made.

VA outpatient treatment records show that in June 1995, the 
veteran wanted a letter stating that his arthritis was 
secondary to his shrapnel wounds.  He had no complaints at 
that time.  An examination revealed full range of motion of 
the right knee.  There were multiple well-healed scars.  It 
was indicted that a letter stating a possible connection was 
given to the veteran.  In September 1995, the veteran 
complained of arthritis in his legs for six years.  The 
veteran reported in January 1998 that his right leg gave way 
and that he fell.

The veteran was afforded an examination for the joints by the 
VA in November 1998.  He stated that he had shrapnel wounds 
in each leg in service, was treated at an aid station and 
then sent back to duty after several days.  He related that 
he had trouble with his legs after he was separated from 
service, and that they were giving out on him.  He noted that 
he had been involved in an accident with a truck in 1980 and 
had not worked since.  He indicated that he had a back injury 
and that his leg started going bad.  On examination, he 
walked with a good gait.  With respect to the shrapnel scars, 
there was a little round flat one below the knee, and perhaps 
another one.  It was difficult to evaluate on the skin.  
There were no palpable foreign bodies under these areas.  The 
veteran pointed to an anterior tibia area, which was an 
abrasion-like wound with broad flat scars over the lower 
tibia.  It looked more like healing from an abrasion type of 
injury rather than a sharp missile type of injury.  There 
were no palpable masses underneath this or bony deformities 
of the tibia itself.  The question was did the veteran 
sustain this injury from his military experience or 
automobile accident, and the examiner commented that he had 
no way of proving it.  He surmised it would be more of an 
abrasion type.  

On examination of the right knee, the veteran would only flex 
it to 135 degrees because of pain in his back.  He stated 
that when he bent his knee, he developed pain from his back 
surgery.  Extension was relatively normal.  There was no 
evidence of any laxity.  It was noted that the veteran walked 
with a good gait.  An X-ray study of the knees revealed that 
the bone and joint structures appeared intact, with no 
evidence of arthritic change or other significant 
abnormality.  The impression was minimal residual shrapnel 
scars of the right lower leg.  There was no evidence of any 
significant physical impairment secondary to these wounds.  
The examiner commented that whatever wounds the veteran had 
in service were probably superficial and minor.  He suspected 
that most of the veteran's problems were from the automobile 
accident.  When one ran one's fingers over the scar on the 
lower leg with him watching, it was tender.  However, if you 
diverted him, and ran your hand up and down the leg, there 
was not too much of a reaction.

Analysis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

With respect to the claim for service connection for 
arthritis of the lower extremities, the Board acknowledges 
that there is some indication in the claims folder that there 
is a relationship between the veteran's service-connected 
scar of the right leg and arthritis of the lower extremities.  
In this regard, the Board notes that when he was seen at a VA 
outpatient clinic in June 1995, the examiner apparently wrote 
a letter indicating that there was a possible connection.  
While this may be sufficient to conclude that the claim is 
well grounded, the Board notes that there is other, more 
probative evidence suggesting otherwise.  Following the most 
recent VA examination in November 1998, the examiner stated 
that there was no significant physical impairment secondary 
to the service-connected wound.  It must also be observed 
that X-ray studies of the knees failed to demonstrate the 
presence of arthritis.  The Board concludes that this opinion 
is of greater probative value than the one which suggested a 
possible relationship since it was based on some history of 
the injury, and a complete evaluation.  In light of the fact 
that there is no current evidence of arthritis of the lower 
extremities, the Board finds that the weight of the evidence 
is against the claim for arthritis of the lower extremities 
on a secondary basis.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1997), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804.

Scars may be rated on limitation on function of part 
affected.  Diagnostic Code 7805.

A 10 percent rating may be assigned when flexion of the leg 
is limited to 45 degrees.  When flexion is limited to 60 
degrees, a noncompensable is assignable.  Diagnostic Code 
5260 (1998).

A 10 evaluation may be assigned when extension of the leg is 
limited to 10 degrees.  When extension is limited to 5 
degrees, a noncompensable evaluation may be assigned.  
Diagnostic Code 5261 (1998).

The Board acknowledges that the veteran was noted to have 
some pain on motion of the right lower extremity when he was 
seen in November 1991.  However, the most recent VA 
examination showed essentially full range of motion of the 
right knee.  The motion was limited to 135 degrees due to 
pain resulting from his nonservice-connected back surgery.  
No laxity was present.  The examiner stated that the wounds 
the veteran suffered in service were superficial and minor.  
He opined that most of the veteran's problems were due to an 
automobile accident.  He further commented that the residuals 
of the shrapnel wound were minimal.  There is no clinical 
evidence of pain or tenderness.  The Board finds, 
accordingly, that the weight of the evidence is against the 
claim for an increased rating for scar, residuals of a shell 
fragment wound of the right leg.



ORDER

Service connection for arthritis of the lower extremities on 
a secondary basis is denied.  An increased rating for scar, 
residuals of a shell fragment wound of the right leg is 
denied.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

